ORDER OF TEMPORARY SUSPENSION
The Kentucky Bar Association has petitioned for the temporary suspension of James C. Ladd pursuant to SCR 3.165. An order to show cause why the petition should not be granted was issued, and a response was filed, and has been considered. The pleadings indicate that the executrix of an estate which had been entrusted to the respondent has filed a civil action to recover substantial sums allegedly paid to the respondent for attorney’s fees by checks not signed or authorized by the executrix. It further appears that a criminal indictment has resulted from this same matter.
Upon consideration of the petition and the response to the order to show cause, it appears that reasonable cause exists to believe that the respondent is or has been misappropriating funds held for others to his own use, or has been otherwise improperly dealing with said funds, and that reasonable cause exists to believe that unless an order of temporary suspension is issued, a real and present danger exists to the public.
IT IS THEREFORE ORDERED that the respondent James C. Ladd is hereby temporarily suspended from the practice of law in this Commonwealth. IT IS FURTHER ORDERED that, in compliance with SCR 3.165, within twenty (20) from the date of the entry of this order, the respondent shall notify all clients in writing of his inability to continue to represent them, and shall furnish copies of all such letters of notice to the Director of the Kentucky Bar Association.
All sitting. All concur.
ENTERED: March 12, 1992.
/s/ Robert F. Stephens
Chief Justice